Citation Nr: 1813194	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  13-30 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.   Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).

2.   Entitlement to an initial disability rating in excess of 10 percent for PTSD.

3.   Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 

INTRODUCTION

The Veteran had active duty service from April 1970 to December 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that since the last issuance of the supplemental statement of the case, it appears that additional VA treatment records were associated with the Veteran's claims file.  However, on review of the supplemental statement of the case (SSOC), it is clear that the RO considered the VA treatment records dated until October 11, 2017.  Thus, the Board may consider this evidence without waiver from the Veteran.  In addition, the Veteran's attorney has provided additional evidence along with a waiver of AOJ consideration dated in February 2018.  As such, the Board may consider this evidence in the first instance.

With the October 2017 issuance of the SSOC, the RO simultaneously issued a rating decision denying entitlement to a total disability rating based on individual unemployability.  The Veteran's attorney then submitted a notice of disagreement (NOD) in November 2017 with respect to that issue.  The NOD stated "I disagree with the rating decision dated 10/11/2017, and wish to appeal all issues in the rating decision.  I would like to request the decision review officer process."  However, as previously noted, the Veteran did not separately file a claim for TDIU.  Instead, by a June 2015 decision, the Board found that the issue of TDIU was raised by the record.  As indicated in Rice v. Shinseki, 22 Vet. App. 447 (2009), a TDIU claim is part of a claim for a higher rating.  As such, the Board finds that it has jurisdiction over the TDIU claim and DRO review is not warranted. 



FINDINGS OF FACT

1.   The probative medical evidence of record does not show that the Veteran's currently diagnosed hypertension is attributable to his active service or any incident of service, to include as secondary to his service-connected PTSD.

2.   Throughout the appeal period, the Veteran's service-connected PTSD manifested by occupational and social impairment with reduced reliability and productivity due to chronic sleep impairment, depression, isolation, angry outbursts and non-chronic passive suicidal ideation.

3.   At no time during the appeal period did the Veteran meet the schedular requirements for a TDIU, and his service-connected disability does not preclude him from obtaining and retaining substantially gainful employment; referral for extraschedular consideration is not warranted.


CONCLUSIONS OF LAW

1.   The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

2.   For the entire appeal period, the criteria for an initial rating of 50 percent for service-connected PTSD, but no more, have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).

3.   The criteria for entitlement to a TDIU due to a service-connected disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that he has hypertension due to the stress he experienced in service, or, in the alternative, related to his PTSD.

Service treatment records are silent for any diagnosis or treatment of hypertension or increased blood pressure.  The Veteran's Report of Medical Examination on enlistment dated in March 1970 shows that he had normal blood pressure.  He denied high or low blood pressure on his report of medical history.  Further, on separation, he had normal blood pressure and he again denied having high or low blood pressure.

The Veteran was afforded a VA examination for his hypertension in June 2011.  The examiner noted that the Veteran was diagnosed with hypertension is 2008 and was started on therapy.  He had well-controlled blood pressure.  The Veteran stated that he was certain that his hypertension was related to the stress he experienced while he was in service.  He denied a history of hypertension in service.  

The examiner opined that the Veteran's hypertension was less likely than not caused by or a result of the Veteran's military service.  The examiner stated "based on review of all medical records available, history and exam today, it is my medical opinion that this patient's hypertension is not caused by or a result of his military service.  There is no history of patient being diagnosed and treated for hypertension in the service."  Essentially, the examiner found that had the stress the Veteran experienced in service been the cause of his hypertension, there would have been treatment or at least in-service complaints of symptoms.  The lack of in-service treatment coupled with the Veteran denying any high blood pressure or symptoms on discharge with no diagnosis of hypertension until almost 40 years later made it less likely than not that the Veteran's hypertension was related to service.

In June 2015, the Board remanded the Veteran's claim for further development.  Specifically, the Board directed the RO afford the Veteran another VA examination and for the examiner to opine whether the Veteran's hypertension is secondary to his PTSD.

The Veteran was afforded another VA examination for his hypertension in September 2017.  On examination, the Veteran reported "I think PTSD is causing blood pressure because it makes [situations] stressful.  Lately I have been falling out.  I didn't have any more of my prescriptions so I was not taking the pills.  I stopped taking my medication at least three years ago, maybe longer.  Restarted when I went to the hospital last month (August)."  He reported smoking one pack a day of cigarettes for 46 years and stated "until one year ago I was drinking 1/2 pint daily for the previously 4-5 years."  After an in-person examination and considering the Veteran's entire medical history and lay statements, the examiner opined that his hypertension was less likely than not caused or aggravated by his service-connected PTSD.  As rationale, the examiner stated:

No direct correlation with hypertension and his military service.  No medical connection with onset of PTSD and hypertension.  Patient has several risk factors for hypertension: family history, African-American heritage/race, male, adult lifetime history of smoking, adult lifetime history of alcohol abuse, diet, and lack of exercise.  These are most likely the cause as well as any aggravation of his non-treated hypertension.

Based on the foregoing, the Board finds that the evidence does not show a nexus between the Veteran's currently diagnosed hypertension and service or as secondary to his service-connected PTSD.

Initially, the Board notes at no point during the appeal period has the Veteran alleged that his hypertension begin within one year of service.  There is also no other evidence of record to suggest this.  Therefore, there is no probative evidence confirming a diagnosis within one year of separating from service; and as such, service connection cannot be granted on that basis. 

Further, as noted above, the June 2011 and September 2017 VA examiner found no relation between the Veteran's hypertension and service.  Moreover, in September 2017, the VA examiner opined that the Veteran's hypertension was not caused or aggravated by service given his various risk factors for hypertension.  The hypertension began approximately 40 years after he left service and there is no medical or otherwise probative evidence showing causation or aggravation of his condition by PTSD.  As these opinions were based on complete review of the record and the conclusion explained, the Board finds the VA medical opinions highly probative.  

Notably, the Veteran has not submitted any medical evidence refuting these opinions.  

To the extent that the Veteran has attempted to link his hypertension to his service or PTSD, the Board finds that he is not competent.  Specifically, although the Veteran is competent to state that he experienced stressful situations and that his PTSD makes him experience more stress, he is not competent to provide an opinion linking his currently diagnosed hypertension to his active service or current PTSD, as that requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 22 Vet. App. 428 (2011).

As such, service connection for hypertension is not warranted on any basis. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2017).

II.   Increased Ratings

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson, 12 Vet. App. at 126. 

PTSD

The Veteran's service-connected PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that diagnostic code, a 10 percent rating is assigned for PTSD for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is assigned for PTSD for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  

Moreover, when determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  All ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Board notes that the Veteran's appeal was certified to the Board in October 2013.  VA has determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  Because the Veteran's appeal was certified to the Board prior to this date, the DSM-IV applies and the Board will consider the Veteran's Global Assessment of Functioning (GAF) scale scores, which are informative to show how physicians have assessed the Veteran's functionality during the period under review.  However, the Board again stresses that the actual symptoms of the Veteran's disorder are the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

VA treatment records from June 2010 show that the Veteran reported "some days I just can't won't go to sleep . . . sometimes I just lay there and think."  He reported intrusive memories about his combat experiences and was noted to have survivor's guilt about a good friend that eventually committed suicide after service.  He denied prior psychotic symptoms.  He reported getting "hyper" often, which he described as angry outbursts out of proportion to the stimuli - gets really angry, loud, and later realizes his overreaction and feels bad about it.  He denied any suicidal ideations, intent or plans, but reported that he had death thoughts in the past.  He reported belonging to a VFW, where he would occasionally go to socialize.  He also reported being a "block captain" of his neighborhood association and that he attended church services, prayed, and read the bible at home.

VA treatment records from August 2010 indicate that the Veteran reported that he did not have suicidal ideation and that his last thoughts of suicides were in the 2-3 months prior.  He reported having a normal relationship with his family and that he liked to go to basketball games, swim, and ride his bike almost every day.

VA treatment records from September 2010 indicate that the Veteran reported passive suicidal ideations.  He reported occasionally thinking about hurting himself but that they were passing thoughts.  He stated "I locked my guns about 6 months ago.  I know they are there and I know where the key is, but it seems to help that they are locked up.  I have called a suicide hotline before and they almost sent the police out to get me.  I am not sure if I would call again, but as a last resort I would tell my wife that I was thinking about suicide before getting to the point of doing anything."  The examiner noted that the Veteran denied any plan of gaining access to his guns and using them for suicide.  The Veteran's last and only suicide attempt was in 1972 when he hesitated and shot himself in the leg instead of the head.  His GAF was 60.

VA treatment records from October 2010 show that the Veteran reported sleeping two hours a night with a possible one hour nap.  He had a GAF of 56.

VA treatment records from February 2011 show that the Veteran had "passive" suicidal thoughts with a GAF of 57.

VA treatment records from April 2011 show that the Veteran denied having any obsessive/ritualistic behavior or panic attacks.  He denied having suicidal or homicidal thoughts.  The examiner noted that the Veteran was arrested in 1999 (prior to the appeal period) for violence.  The Veteran was noted to be able to maintain his own hygiene.  He had a GAF of 65.

The Veteran was afforded a VA examination for his PTSD in April 2011.  On examination, the Veteran reported being in a relationship for 19 years.  He reported having a good relationship with his daughter and family.  He stated he and his common law wife enjoyed exercising and he attended basketball games, swam, and rode a bicycle daily.  It was noted that the Veteran's behavior was appropriate; he did not have any obsessive/ritualistic behaviors; did not experience panic attacks; and did not have any homicidal or suicidal thoughts on examination.  The examiner noted a history of violence with his last arrest for assault in 1999.  The Veteran was able to maintain his personal hygiene and his remote, recent, and immediate memory were all normal.  The examiner noted that the Veteran had recurrent and distressing recollections of his experiences in Vietnam; made efforts to avoid thoughts, feelings, or conversations associated with his trauma; and had difficulty falling or staying asleep and irritability or outbursts of anger.  The Veteran was noted to be employed at the time of examination.  The examiner opined that the Veteran's PTSD was controlled by continuous medication and was not severe enough to interfere with occupational and social functioning.  

VA treatment records from May 2011 show that the Veteran reported going through bad and good times at work but that he was able to work for himself.  VA treatment records from August 2011 show that the Veteran had a GAF of 60.  He denied having thoughts of suicide for "a lot of months".  The Veteran reported flying to Pennsylvania to see his daughter.

VA treatment records from October 2011 show that the Veteran had a GAF of 65.  It was noted that he was having a "good response to current treatment."  VA treatment records from February 2012 show that the examiner found that "overall Veteran indicated mild symptoms of PTSD and greater satisfaction with life."  His GAF was 63.

VA treatment records from May 2012 show that the Veteran had a GAF of 59.  He reported an increase in hypervigilance and isolation since Christmastime when his neighborhood "was being terrorized" by burglars until he helped "catch them."  He reported having cameras installed "in case something happens while I'm gone."  Later May 2012 VA treatment records show that the Veteran had recurrent anxiety, depression, and disrupted sleep with a GAF of 55.  

VA treatment records from July 2012 show that the Veteran's symptoms had improved and his GAF was 64.  However, August 2012 VA treatment records show that he had a GAF of 59.  He denied suicidal or homicidal ideation; he was fully conscious, alert, and oriented; his appearance was well-groomed; he established and maintained eye contact; was cooperative and involved in his session; and he did not exhibit any inappropriate or peculiar behaviors.  He denied having any hallucinations or illusions; he was goal-oriented and linear in his thoughts; his insight and judgment were good; and his memory was noted to appear intact for recent and remove events.  He reported being the watch person for the entire neighborhood and stated that he enjoyed it.  He reported going to local sports games with the intention of working his way up to going regularly to a big arena to see professional games.  He stated that he had his sister living with him; though that caused him to have some additional stress as she kept leaving the doors unlocked.

VA treatment records from June 2013 show that the Veteran reported being more socially engaged - he reported flying to Baltimore to visit old co-workers from the police force.  Upon presentation, the Veteran was noted to be fully conscious, alert, and oriented; he was well-groomed; he established and maintained eye contact; was cooperative and involved in his session; and did not demonstrate any inappropriate or peculiar behaviors.  He denied having any suicidal ideation.  He reported hypervigilance and stated therapy was helping him keep from his "old paranoid ways."  He reported his wife acknowledging that therapy "made a big difference".  He reported that he had recently went to a basketball game and promised a friend he would go to a Bucs game in Tampa early in the next season when it would not be so packed.  He expressed a desire to travel and reported a friend dropping by one day and giving him a set of golf clubs stating "you have a nice car.  You need to get in it and go be more active."  The Veteran expressed intention to follow that advice, although he stated he had no intention of taking up golf.

In March 2014, the Veteran's wife described that he had irritability, depressed mood, verbal aggression, and that he drank to self-medicate.

The Veteran submitted a private medical examination report in April 2014.  On examination, the Veteran was noted to have a GAF of 50 and stated that people with a GAF of 50 typically have few friends and an inability to keep a job.  The examiner noted that the Veteran was in a significant relationship with his wife for 21 years; and noted that she was emotionally supportive.  The Veteran reported tending to shut down and not discuss his troubles and stated that he was isolated and withdrawn.  He reported a history of alcohol use; but that he only drank on occasion at the time of examination.  

The examiner opined that the Veteran experienced occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  She stated the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  She noted the Veteran experienced symptoms of depressed mood; anxiety; suspiciousness; chronic sleep impairment; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; impaired impulse control, such as unprovoked irritability with periods of violence; and persistent delusions or hallucinations.  The examiner noted that the Veteran reported auditory hallucinations and stated "[his wife] says [he hears] things other people don't hear, [he] will hear something and respond."  The examiner stated the Veteran's symptoms (and GAF score of 50) relates back to his original claim date of 7/14/2009.  

VA treatment records from March 2015 show that the Veteran had a good understanding of his illness.  He reported being motivated to change and that he had a strong marriage, supportive family, and friends he could rely on.

VA treatment records from January 2017 indicate that the Veteran was well-groomed on presentation.  He had fair eye contact; well-articulated speech; his affect was guarded and blunted; and his mood was improved - less irritable.  He denied any current or recent suicidal/homicidal ideations, intents or plan.  He appeared to be cognitively intact.  

VA treatment records from October 2017 show that the Veteran reported that nightmares made it hard to avoid thinking about service.  He stated he was constantly on guard and felt numb and detached from others.

During the entire period on appeal, the Veteran's service-connected PTSD has manifested primarily by: depression, chronic sleep disturbance, hypervigilance, irritable behavior with angry outbursts, and non-chronic, passive suicidal ideations.  The Board finds that this symptomatology most nearly approximates occupational and social impairment with reduced reliability and productivity; the criteria for a 50 percent disability rating.  The evidence shows that the Veteran has sustained a common-law marriage with his wife for approximately 25 years and has a good relationship with his daughter and family.  In addition, although the April 2014 private examiner noted that the Veteran had friends that he kept "at bay", the evidence shows that he in fact had friends over to his home and went out to basketball games.  He also socialized with others at the VFW.  In addition, as noted on VA examination, although the Veteran is retired, he also was able to supplement his retirement income by working for himself part-time as an electrician.  This suggests that he was able sustain positive interactions with customers.

The Board notes that in April 2014, the private examiner opined that the Veteran experienced occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  However, although the symptoms described by the Veteran during the private examination are consistent with the medical evidence of record, the Board finds that the private examiner's findings are inconsistent and unsupported by the other evidence of record.  In this regard, the Board notes that at no other point during the appeal, to include on VA examination or during VA treatment, has the Veteran been found to have a GAF score of 50.  In addition, the Board notes that the private examiner reported the Veteran experiencing "persistent hallucinations" as well as unprovoked irritability with periods of violence.  However, hallucinations were not reported by the Veteran at any other point during the appeal period.  Further, the Veteran did report experiencing irritable behavior and angry outbursts, but at no point during the appeal has the Veteran demonstrated that these outbursts rise to the level of impaired impulse control, such as unprovoked irritability with periods of violence.  The Veteran reported having a violent past prior to the appeal period; however, during the appeal period, this has not been demonstrated.

Because this examination report is inconsistent with the other evidence of record, the Board affords the private examiner's report less probative weight than the VA treatment records, which show that, at worst, when considering the severity, frequency, and duration of the Veteran's symptoms, he has experienced occupational and social impairment with reduced reliability and productivity.  

The Board concedes that the Veteran from time to time has endorsed passive suicidal ideation and acknowledges that the Court recently held that "the presence of suicidal ideation, alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas."  See Bankhead v. Shulkin, 29 Vet. App. 10 (2017).  However, the Court also stated that when assigning a disability evaluation, it is the totality of the relevant evidence and lay evidence, not just one piece of evidence that must be considered.  Id. (stating that "VA must engage in a holistic analysis that assesses the severity, frequency, and duration of the signs and symptoms of the Veteran's service-connected mental disorder; quantifies the level of occupational and social impairment caused by those symptoms; and assigns an evaluation that most nearly approximates the [*7] level of occupational and social impairment."  Here, as noted above, the Board accords great probative weight to the VA treatment records which show that although the Veteran did in fact have suicidal ideation at certain times and did attempt to commit suicide prior to the appeal period, he mostly denied having any suicidal thoughts and never reported any type of plan.  Because the Veteran's ideations were not chronic in nature and were always passive, the Board finds that when considering the Veteran's other symptomatology, his disability picture does not more nearly approximate occupational and social impairment with deficiencies in most areas.  Instead, the Board finds that the Veteran's infrequent passive suicidal ideations more nearly approximate disturbances of motivation and mood, which is contemplated by the 50 percent rating.

Therefore, the Board finds that the Veteran's PTSD symptomatology does not more nearly approximate the criteria for a 70 percent disability rating.  Further, the evidence does not support that the Veteran's disability picture more nearly approximates total occupational and social impairment so as to warrant a 100 percent disability rating for his PTSD.

Although the Veteran is currently retired, on VA examination, he reported that he retired as a result of age.  In addition, in order to warrant a 100 percent rating, the Veteran must demonstrate total occupational and social impairment.  As discussed above, the Veteran has been able to maintain a 25 year relationship, has reported having friends and a supportive family, and has maintained a good relationship with his daughter.  Therefore, it cannot be said that total social impairment has been demonstrated.  

In addition to the absence of most of the symptoms listed under the General Rating formula for evaluating psychiatric impairment as characteristic of occupational and social impairment with deficiencies in most areas (criteria for a 70 percent rating), the Board also notes that the Veteran's GAF scores throughout the appeal period, as recognized and brought to the Board's attention by the Veteran's attorney, have ranged from 57-62.  

The Board will address the Veteran's GAF scores as they were explicitly referenced by the Veteran's attorney and because, as noted above, the DSM-IV is for application in this case.  See Golden v. Shulkin, 16-1208 (Dec. Feb. 23, 2018).

The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  GAF scores between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores between 51 and 60 denote moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e. g., few friends, and conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The GAF scores assigned throughout the appeal period, at worst, indicate that the Veteran experienced moderate symptoms.  Indeed, at several points during the appeal period, the Veteran's symptoms were found to be mild in nature, such as on VA examination in April 2011 (GAF of 65).  A 30 percent rating for PTSD and a 50 percent rating for PTSD both contemplate moderate symptoms.  However, when considering the severity, frequency, and duration of the Veteran's symptoms, the Board has generously determined that his disability picture more nearly approximates the higher rating.  That is, the Veteran's lowest GAF scores are reflective of symptoms consistent with the 50 percent rating assigned.  

Based on the above, the Board concludes that the Veteran's psychiatric symptoms during the appeal period did not more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as contemplated by a 70 percent rating.  Nor did the symptoms more nearly approximate total occupational and social impairment as contemplated for a 100 percent rating.  The VA treatment records documenting the Veteran's PTSD symptomatology throughout the entire appeal period are the most probative evidence of record.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a 70 percent or 100 percent disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.


Total Disability Rating Based on Individual Unemployability (TDIU)

The Veteran seeks entitlement to TDIU.  As noted above, the Court has held that a TDIU is encompassed in a claim for increased rating or the appeal of an initial rating, and as such, is properly before the Board as a part of the increased rating claim currently on appeal.

Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16.

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (stating that age may not be a factor in evaluating service-connected disability or unemployability). 

Here, the Veteran's only service-connected disability is his PTSD, which the Board has found warrants a 50 percent rating for the entire appeal period.  Thus, he does not meet the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a total rating based on individual unemployability as he does not have a single service-connected disability ratable at 60 percent or more.  Therefore, he is not entitled to TDIU, as a matter of law.

However, where the percentage requirements set forth above are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  Therefore, rating boards should submit to the Director, Compensation Service for extraschedular consideration all cases of veterans, who are unemployable due to service-connected disability, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b). 

Here, the Veteran's attorney has contended that the Veteran is unemployable.  In March 2016, pursuant to the Board's prior remand directives, the Veteran was sent a letter explaining TDIU.  The letter requested the Veteran to fill out a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  To date, the Board is not in receipt of this application.  Significantly, at no point during the appeal has the Veteran himself alleged that he is unable to follow or maintain substantially gainful employment.  Instead, as noted by the Board in its June 2015 decision, the issue was raised during a private medical examination whereby the examiner stated that the Veteran cannot maintain employment in a competitive work environment due to PTSD.  

VA treatment records from August 2010 indicate that the Veteran was not employed at the time but worked for the Baltimore City Police Department for over 20 years; Terry's Electric for 6-7 years until 2-3 years prior (2007 or 2008); and had been doing odd jobs of electrical nature at the time of presentation.  The Veteran reported that he did not experience difficulties with performing his job; did not have any difficulties with employers or co-workers; and did not need any further vocational assistance. 

On VA examination in April 2011, the Veteran reported that he continued to work electrical odd jobs in the four years prior to examination as the income supplemented his retirement pension.  He reported that he planned on working indefinitely.

First, the Board notes that because the Veteran has not provided a VA Form 21-8940, the record is at best unclear whether he is currently employed.  Regardless, the Board finds that based on the evidence discussed above, as well as the evidence discussed at great length in the PTSD increased rating evaluation section, the Veteran's service-connected disability has not rendered him unemployable at any point during the appeal period.

Crucially, the Board notes that the only evidence of record suggesting unemployability is from the April 2014 private examination, which was referenced in the brief submitted by the Veteran's attorney.  Specifically, the examiner stated that the Veteran "cannot sustain the stress from a competitive work environment and cannot be expected to engage in gainful activity due to his PTSD."  However, the examiner did not provide a basis for this assertion.  That is, the examiner did not consider the Veteran's employment history and explain why his PTSD symptomatology renders him unemployable.  Regardless, the ultimate issue of whether a TDIU should be awarded is not a medical question, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Interestingly, the Veteran's attorney has not advanced any other argument with regard to the claim for TDIU.  

The Board finds that the weight of the evidence indicates that the Veteran is not entitled to a TDIU.  The evidence of record establishes that the service-connected PTSD has been consistent throughout the entire appeal period, if not improving as a result of therapy.  Indeed, the Veteran's VA treatment records are replete with statements from the Veteran stating that he and his wife feel that his PTSD has improved as a result of therapy.  In addition, on VA examination in April 2011, the Veteran reported working for himself on odd-jobs as he was retired and used the money to supplement his income.  The Board has no reason to conclude that this employment was marginal; indeed, the Veteran himself has not reported as much.  Because the Veteran was able to sustain employment during the appeal period and his PTSD has not worsened, the Board finds that the evidence of record does not establish that he is unable to perform sedentary or physical employment as a result of his service-connected disability.

Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to TDIU is denied and referral for extraschedular consideration is not warranted.


ORDER

Entitlement to service connection for hypertension, to include as secondary to PTSD, is denied.

Entitlement to an initial rating of 50 percent, but no more, for PTSD is granted.

Entitlement to a total disability rating based on individual unemployability is denied.


____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


